Case 4:18-cv-00519-ALM Document 98 Filed 06/16/20 Page 1 of 3 PageID #: 3373




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP and
WAPP TECH CORP.,

                    Plaintiff,
                                                    Case No. 4:18-cv-00519-ALM
       v.
BANK OF AMERICA CORP.,

                  Defendants.



                                 NOTICE OF APPEARANCE

       Notice is hereby given that the undersigned attorney, Thomas M. Dunham, enters his

appearance in this matter as counsel for Plaintiff, Wapp Tech Limited Partnership and Wapp Tech

Corp., for the purpose of receiving notices and orders from the Court.



 Dated: June 16, 2020                            /s/ Thomas M. Dunham
                                                 Thomas M. Dunham
                                                 Robert Ruyak
                                                 Amadou Kilkenny Diaw
                                                 RuyakCherian LLP
                                                 1901 L St. NW, Suite 700
                                                 Washington, DC 20036
                                                 tomd@ruyakcherian.com
                                                 robertr@ruyakcherian.com
                                                 amadoukd@ruyakcherian.com

                                                 Korula T. Cherian
                                                 Robert Harkins
                                                 RuyakCherian LLP
                                                 1936 University Ave, Suite 350
                                                 Berkeley, CA 94702
                                                 sunnyc@ruyakcherian.com
                                                 bobh@ruyakcherian.com
Case 4:18-cv-00519-ALM Document 98 Filed 06/16/20 Page 2 of 3 PageID #: 3374



                                      Clyde M. Siebman
                                      Siebman, Forrest, Burg & Smith LLP
                                      Federal Courthouse Square
                                      300 North Travis St.
                                      Sherman, TX 75090
                                      clydesiebman@siebman.com

                                      J. Mark Mann
                                      MANN| TINDEL| THOMPSON
                                      300 West Main Street
                                      Henderson, TX 75652
                                      mark@themannfirm.com

                                      Counsel for Plaintiff




                                     2
Case 4:18-cv-00519-ALM Document 98 Filed 06/16/20 Page 3 of 3 PageID #: 3375




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this 16th day of June, 2020, with a copy of this document via CM/ECF.

                                                   /s/ Thomas M. Dunham




                                               3
